IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,146-01


                           EX PARTE CARLOS GARCIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. CR-16-0668-D-WHC 1 IN THE 22ND DISTRICT COURT
                              FROM HAYS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of one count of aggravated sexual assault of a child, three counts

of indecency with a child by contact, and two counts of indecency with a child by exposure. He was

sentenced to thirty-five years for count one, fifteen years for count two, ten years for counts three and

four, five years for count five, and ten years, probated for count six. The trial court ordered counts

one, two, five and six to run concurrently and counts three and four to run consecutively. The

Thirteenth Court of Appeals affirmed his conviction. Garcia v. State, No. 13-17-00218-CR (Tex.

App. — Coprus Christi - Edinburg March 28, 2019) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.
                                                                                                         2

        On April 29, 2020, this Court remanded this matter to the trial court to obtain affidavits and

findings of fact addressing Applicant’s claim that he received ineffective assistance of trial counsel.

On July 23, 2020, this Court received the supplemental record after remand, which consisted only

of the trial court’s findings of fact and conclusions of law. In those findings of fact and conclusions

of law, the trial court makes reference to an affidavit submitted by Applicant’s trial attorney, Christie

Williams, but no such affidavit was included in the supplemental record.

        On July 28, 2020, this Court issued an order instructing the Hays County District Clerk to

either supplement the record with a copy of trial counsel’s affidavit, or certify in writing that that

the affidavit of trial counsel is not part of the record. On August 14, 2020, this Court received a

response from the Hays County District Clerk, which included a written certification that no such

affidavit is on file with that office. Without an affidavit from trial counsel, the trial court’s findings

of fact and conclusions of law are not supported by the record.

        The trial court shall insure that the habeas record is supplemented with a copy of the affidavit

of trial counsel to which the trial court’s findings refer within thirty days from the date of this order.

The district clerk shall then immediately forward to this Court the record developed on remand,

including, among other things, affidavits, motions, objections, proposed findings and conclusions,

orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any

extensions of time must be requested by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish